                   Case 1:20-cr-00009-SPW Document 45 Filed 11/20/20 Page 1 of 7
                                   United States District Court
                                   DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-9-BLG-SPW-l
 TYREZES DEMARQUIS TAYLOR                                                  USM Number:
                                                                           Evangelo Arvanetes
                                                                           Deleiidanl's Attorney



THE DEFENDANT:
      pleaded guilty to count{s)                         2
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 !8:922C.F False Statement During A Firearms Transaction and 18:924(D)                             09/06/2019      2
 Criminal Forfeiture.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count{s)
 Kl   Count(s) I lEI is □ are dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until ail fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             November 20.2020
                                                             Date of Imposition of Judgment




                                                               gnatiirc ol Judge


                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             Nov_ember 20,2020
                                                             Date
Case 1:20-cr-00009-SPW Document 45 Filed 11/20/20 Page 2 of 7
Case 1:20-cr-00009-SPW Document 45 Filed 11/20/20 Page 3 of 7
Case 1:20-cr-00009-SPW Document 45 Filed 11/20/20 Page 4 of 7
Case 1:20-cr-00009-SPW Document 45 Filed 11/20/20 Page 5 of 7
Case 1:20-cr-00009-SPW Document 45 Filed 11/20/20 Page 6 of 7
Case 1:20-cr-00009-SPW Document 45 Filed 11/20/20 Page 7 of 7
